
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


March 12, 2001

Dr. Timothy Moore
94 Glenn Drive
New Caanan, CT 06840

Dear Tim:

    Congratulations! On behalf of Health Net, Inc. (the "Company" or "HNT") I
would like to confirm our offer for the position of Senior Vice President &
Chief Medical Officer. You will report to Cora Tellez, President of Health
Plans. Your signature will represent agreement with the following terms:

    1.  Salary.  You will be paid a monthly base salary of $25,833.33, less
applicable withholdings, (payable on a bi-weekly basis)("Base Salary"), which
covers all hours worked. Generally, your base salary will be reviewed annually
but the Company reserves the right to change your compensation at any time.

    2.  Duties.  Your primary responsibility will be for the medical management
of the Company, but you may be assigned other duties as needed and your duties
may change from time to time on reasonable notice, based on your skills and the
needs of the Company. In addition, your reporting relationship may be changed
from time-to-time at the discretion of the Company.

    3.  Adjustments and Changes in Employment Status.  You understand that the
Company reserves the right to make personnel decisions regarding your
employment, including but not limited to decisions regarding any promotion,
salary adjustment, transfer or disciplinary action, up to and including
termination, without notice and consistent with the needs of the business.
Generally, performance and compensation are reviewed on an annual basis.

    4.  Protection of Proprietary and Confidential Information.  By signing this
letter below, you agree that your employment creates a relationship of
confidence and trust with the Company with respect to proprietary and
confidential information of the Company learned by you during your employment.

    (a) You agree not to directly or indirectly use or disclose any of the
proprietary or confidential information of the Company or any of its affiliates
at any time except in connection with the services you provide to such entities.
"Proprietary and confidential information" shall mean trade secrets,
confidential knowledge, data or any other proprietary or confidential
information of the Company or any of its affiliates, but shall not include
information previously published publicly by the Company or other information
generally in the public domain. By way of illustration but not limitation,
"proprietary and/or confidential information" includes: (i) trade secrets,
documents, memoranda, reports, files, correspondence, lists and other written
and graphic records affecting or relating to any such entity's business;
(ii) confidential marketing information including without limitation marketing
strategies, customer and client names and requirements, services, prices,
margins and costs; (iii) confidential financial information; (iv) personnel
information (including without limitation employee compensation); and (v) other
confidential business information.

    (b) You further agree that at all times during your employment and at all
times after termination of your employment, you will keep in confidence and
trust all proprietary and confidential information, and that you will not use or
disclose any proprietary or confidential information or anything related to such
information without the written consent of the Company, except as may be
necessary in the ordinary course of performing your duties to the Company.

    (c) All property, including, but not limited to, proprietary and
confidential information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to proprietary or
confidential information, provided to you by the Company or any of its
affiliates or produced by you or others in connection with your providing
services to the Company

--------------------------------------------------------------------------------

or any of its affiliates shall be and remain the sole property of the Company or
its affiliates (as the case may be) and shall be returned promptly to such
appropriate entity as and when requested by such entity. You shall return and
deliver all such property upon termination of your employment, and you may not
take any such property or any reproduction of such property upon such
termination.

    (d) You recognize that the Company and its affiliates have received and in
the future will receive information from third parties which is private,
proprietary or confidential information subject to a duty on such entity's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. You agree that during the term of your employment, and
thereafter, you owe such entities and such third parties a duty to hold all such
private, proprietary or confidential information received from third parties in
the strictest confidence and not to disclose it, except as necessary in carrying
out your work for such entities consistent with such entities' agreements with
such third parties, and not to use it for the benefit of anyone other than for
such entities or such third parties consistent with such entities' agreements
with such third parties.

    (e) Your obligations under this section shall continue after the termination
of your employment, and that any breach of this Section shall be a material
breach of this agreement (the "Agreement").

    5.  Representation and Warranty of Employee.  You represent and warrant to
the Company that the performance of your duties will not violate any agreements
with or trade secrets of any other person or entity.

    6.  Employee Benefits.  You may be eligible for various employee benefits if
you meet the applicable participation requirements. These benefits include paid
time off ("PTO"), holidays, group medical, dental, vision, term life, and short
and long term disability insurance, participation in a 401(k) plan, employee
stock purchase plan and tuition reimbursement plan. The Company also will
provide you with an automobile allowance of $1,000 per month. You will be
covered by workers' compensation insurance and state disability insurance, as
required by state law. Although the Company or its subsidiaries or affiliates
may sponsor a benefit or plan for some employees, it is not required to do so
for all employees, and may exclude certain employees now or in the future from
one or more benefits or plans. The Company or its subsidiaries or affiliates may
modify, terminate or amend any benefit or plan in its discretion, retroactively
or prospectively, subject only to applicable law.

    7.  Additional Benefits.  Subject to approval by the Company's Compensation
and Stock Option Committee of the Board of Directors (the "Committee"), you will
be granted an option to purchase 40,000 shares of the Class A common stock of
HNT. Such options will be granted under the applicable HNT stock option plan, in
accordance with and subject to each term of HNT's form of option agreement as
modified by the Committee. The Committee will determine the Stock Option Grant
date. You also will be reimbursed up to the amount of $2,500.00 per year for
documented costs incurred for your personal financial counseling services. You
will also be eligible to participate in HNT's Executive Incentive Plan (also
known as the Management Incentive Plan ("MIP")) in accordance with the terms of
the MIP, which provides you with a target opportunity to earn up to 50% of your
base salary as additional compensation, according to the terms of the actual
plan documents. Your relocation will be covered under the applicable Relocation
Benefit Guidelines currently in effect, a copy of which guidelines is attached.
All relocation expenses not deductible under IRS regulations will be "grossed
up" for income tax purposes at a rate applicable to your personal federal and
state tax liability.

    8.  Term of Employment.  Your employment with the Company is "at-will,"
which means that either you or the Company may terminate the employment
relationship at any time, with or without notice and without or without Cause
(as defined below). Upon termination of your employment for any reason, in
addition to any other payments that may be payable to you hereunder, you (or
your beneficiaries or estate) will be paid (in each case to the extent not
theretofore paid) within thirty (30) days following your date of termination (or
such shorter period that may be required by applicable

2

--------------------------------------------------------------------------------

law): your annual Base Salary through the date of termination, any compensation
previously deferred by you (together with any interest and earnings therein),
accrued but unused PTO, reimbursable expenses incurred by you prior to the
termination date and any other compensatory plan, arrangement or program payment
to which you may be entitled.

    9.  Severance Pay.  

    (a) If your employment is terminated by the Company without Cause (as
defined below) at any time that is not within two (2) years after a Change in
Control (as defined below) of HNT, you will be entitled to receive, provided you
sign a Waiver and Release of Claims substantially in the form attached hereto as
Exhibit A, which is incorporated into this Agreement by reference, (i) a lump
sum cash payment equal to twelve (12) months of your Base Salary in effect
immediately prior to the date of your termination, and (ii) the premium payments
for continuation, under COBRA, of your medical, dental and vision benefits (as
maintained for your benefit immediately prior to the date of your termination)
for you and your dependents for a period of twelve (12) months, provided you
properly elect to continue those benefits under COBRA. The lump sum payment
referred to above will be paid within thirty (30) days following your
termination of employment.

    (b) If at any time within two (2) years after a Change in Control (as
defined below) of HNT your employment is terminated by the Company without Cause
or you terminate your employment for Good Reason (as defined below) (by giving
the Company at least fourteen (14) days prior written notice of the effective
date of termination), then you will be entitled to receive, provided you sign a
Waiver and Release of Claims substantially in the form attached hereto as
Exhibit A, which is incorporated into this Agreement by reference, (i) a lump
sum payment equal to twenty-four (24) months of your Base Salary in effect
immediately prior to the date of your termination, and (ii) the continuation of
your medical, dental and vision benefits for you and your dependents for six
(6) months following the effective date of your termination and (iii) the
premium payments for continuation, under COBRA, of your medical, dental and
vision benefits (maintained for your benefit immediately prior to the date of
your termination) for you and your dependents for a period of eighteen
(18) months, provided you properly elect to continue those benefits under COBRA;
provided, however, that in the event the Company requests, in writing, prior to
such voluntary termination by you for Good Reason that you continue in the
employ of the Company prior to the expiration of such period of time. In the
event that your employment is voluntarily terminated by you at any time (except
for Good Reason within two years after a Change in Control of the Company), then
you shall not be eligible to receive any payments set forth in this Section 9).
The lump sum payment will be paid within thirty (30) days following your
termination of employment.

    (c) For purposes of this Agreement, the term Cause shall include, without
limitation, (i) an act of dishonesty causing harm to the Company or any of its
affiliates, (ii) the knowing unauthorized disclosure of confidential information
relating to the business of the Company or any of its affiliates, (iii) habitual
drunkenness or narcotic drug addiction, (iv) conviction of a felony or a
misdemeanor involving moral turpitude, (v) willful refusal to perform or gross
neglect of the duties assigned to you, (vi) the willful breach of any law that,
directly or indirectly, affects the Company or any of its affiliates, (vii) a
material breach by you following a Change in Control of those duties and
responsibilities of yours that do not differ in any material respect from your
duties and responsibilities during the 90-day period immediately prior to such
Change in Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on your part, which
is committed in bad faith or without reasonable belief that such breach is in
the best interests of the Company or any of its affiliates and which is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach, or (viii) breach of your obligations hereunder
(or under any Company policy) to protect the proprietary and confidential
information of the Company or any of its affiliates.

3

--------------------------------------------------------------------------------

    (d) For purposes of this Agreement Change in Control is defined as any of
the following which occurs subsequent to the effective date of your employment:

     (i) Any person (as such term is defined under Section 1 3(d)(3) of the
Securities Exchange Act of 1934. as amended (the "Exchange Act")), corporation
or other entity (other than HNT or any of its subsidiaries, or any employee
benefit plan sponsored by HNT or any of its subsidiaries) is or becomes the
beneficial owner (as such term is defined in Rule 13d-3 under the Exchange Act)
of securities of HNT representing twenty percent (20%) or more of the combined
voting power of the outstanding securities of HNT which ordinarily (and apart
from rights accruing under special circumstances) have the right to vote in the
election of directors (calculated as provided in paragraph (d) of such
Rule 13d-3 in the case of rights to acquire HNT's securities) (the
"Securities");

    (ii) As a result of a tender offer, merger, sale of assets or other major
transaction, the persons who are directors of HNT immediately prior to such
transaction cease to constitute a majority of the Board of Directors of HNT (or
any successor corporations) immediately after such transaction;

    (iii) HNT is merged or consolidated with any other person, firm, corporation
or other entity and, as a result, the shareholders of HNT, as determined
immediately before such transaction, own less than eighty percent (80%) of the
outstanding Securities of the surviving or resulting entity immediately after
such transaction:

    (iv) A tender offer or exchange offer is made and consummated for the
ownership of twenty percent (20%) or more of the outstanding Securities of HNT;

    (v) HNT transfers substantially all of its assets to another person, firm,
corporation or other entity that is not a wholly-owned subsidiary of HNT; or

    (vi) HNT enters into a management agreement with another person, firm,
corporation or other entity that is not a wholly-owned subsidiary of HNT and
such management agreement extends hiring and firing authority over you to an
individual or organization other than HNT.

    (e) For purposes of this Agreement the term Good Reason means any of the
following which occurs subsequent to the effective date of your employment:

     (i) A demotion or a substantial reduction in the scope of your position,
duties, responsibilities or status with the Company, or any removal of you from
or any failure to reelect you to any of the positions (or functional equivalent
of such positions) referred to in the introductory paragraphs hereof, except in
connection with the termination of his/her employment for Disability (as defined
below), normal retirement or Cause or by you voluntarily other than for Good
Reason;

    (ii) A reduction by the Company in your Base Salary or a material reduction
in the benefits or perquisites available to you as in effect immediately prior
to any such reduction;

    (iii) A relocation of you to a work location more than fifty (50) miles from
your work location immediately prior to such proposed relocation; provided that
such proposed relocation results in a materially greater commute for you based
on your residence immediately prior to such relocation; or

    (iv) The failure of the Company to obtain an assumption agreement from any
successor contemplated under Section 16 of this Agreement.

    10.  Termination by the Company for Cause.  The Company may terminate your
employment for Cause at any time with or without notice. In the event of such
termination, you will not be eligible to receive any of the payments set forth
in Section 9 above.

4

--------------------------------------------------------------------------------

    11.  Termination due to Death or Disability.  In the event that your
employment is terminated at any time due to death or Disability, you (or your
beneficiaries or estate) shall be entitled, to (a) continuation of all medical
and dental insurance for a period of twelve (12) months from the date of
termination and (b) a lump sum payment equal to twelve (12) months of your Base
Salary in effect immediately prior to the date of your termination, to be paid
within thirty (30) days following your termination of employment, provided in
the event of a termination due to Disability, you sign the Waiver and Release of
Claims which is incorporated into this Agreement by reference as Exhibit A. For
purposes of this Agreement, a termination for "Disability" shall mean a
termination of your employment due to your absence from your duties with the
Company on a full-time basis for at least 180 consecutive days as a result of
your incapacity due to physical or mental illness.

    12.  Withholding.  All payments required to be made by the Company hereunder
to you or your estate or beneficiaries shall be subject to the withholding of
such amounts relating to taxes as the Company may reasonably determine should be
withheld pursuant to any applicable federal, state, local or other law or
regulation.

    13.  Potential Tax Consequences for "Parachute" Payments.  

    13.1  Notwithstanding any other provisions of this Agreement, in the event
that (i) any payment or distribution by the Company to or for your benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any person whose actions result in a Change in Control or any person affiliated
with the Company or such person) (all such payments and distributions, including
the severance payments and benefits provided for in Section 9 hereof (the
"Severance Payments"), being hereinafter called "Total Payments") would be
subject (in whole or part) to the excise tax imposed under section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), or any interest or
penalties are incurred by you with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax") and (ii) there are any excess parachute
payments (within the meaning of section 280G(b) of the Code), in the aggregate,
in respect of such Total Payments in excess of $50,000, then the Company shall
pay to you an additional cash payment (the "Tax Gross-up") so that after receipt
of such Tax Gross-up, the payment of any additional federal, state and local
income taxes on such Tax Gross-up amount and the payment of any Excise Taxes,
you shall receive such net amount of Total Payments equal to the amount that you
would have received if no Excise Tax was due; provided however that you shall
cooperate in good faith with the Company to minimize the amount of the Excise
Tax that may become payable by taking any such action or making any such
election as may be reasonably requested by the Company in respect of the Total
Payments due to you.

    13.2  Subject to the provisions of Section 13.3, all determinations required
to be made under this Section 13, including whether and when a Tax Gross-Up is
required and the amount of such Tax Gross-Up and the assumptions to be utilized
in arriving at such determination, shall be made by the public accounting firm
that, immediately prior to the Change in Control, was HNT's independent auditor
(the "Accounting Firm") which shall provide detailed supporting calculations
both to the Company and you within fifteen (15) business days of the receipt of
notice from you that you have received Total Payments, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Tax Gross-Up, as determined pursuant to this
Section 13, shall be paid by the Company to you within five (5) days of the
receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by you, then the Accounting Firm shall
furnish to you a written opinion that failure to report the Excise Tax on your
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon the Company. As a result of any uncertainty in the application of
section 4999 of the Code at the time of the determination by the Accounting Firm
hereunder, it is possible that Tax Gross-Up which will not have been made by the
Company should

5

--------------------------------------------------------------------------------

have been made ("Underpayment"), consistent with the calculations required to be
made hereunder. In the event that the Company exhausts its remedies pursuant to
Section 13.3 and you thereafter are required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to you
or for your benefit.

    13.3 You shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Tax Gross-Up. Such notification shall be given as soon as practicable but no
later than ten (10) business days after you are informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. You shall not pay such claim prior to
the expiration of the 30-day period following the date on which you give such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies you
in writing prior to the expiration of such period that it desires to contest
such claim, you shall:

    (1) give the Company any information reasonably requested by the Company
relating to such claim,

    (2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

    (3) cooperate with the Company in good faith in order effectively to contest
such claim, and

    (4) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 13.3, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
you to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and you agree to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided further,
that if the Company directs you to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to you on an interest-free
basis and shall indemnify and hold you harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for your taxable year with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Tax Gross-Up would be payable
hereunder and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

6

--------------------------------------------------------------------------------



      13.4  If, after your receipt of an amount advanced by the Company pursuant
to Section 13.3, you become entitled to receive, and receive, any refund with
respect to such claim, you shall (subject to the Company's complying with the
requirements of Section 13.3) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after your receipt of an amount advanced by the Company
pursuant to Section 13.3, a determination is made that you shall not be entitled
to any refund with respect to such claim and the Company does not notify you in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Tax Gross-Up required to be
paid.

      13.5  At the time that payments are made under this Agreement, the Company
shall provide you with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
tax counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

    14.  Non-Competition.  

    (a) You hereby agree that, during (i) the six-month period following a
termination of your employment with the Company that entitles you to receive
severance benefits under a written agreement with or policy of the Company or
(ii) the twelve-month period following a termination of your employment with the
Company that does not entitle you to receive such severance benefits (the period
referred to in either clause (i) or (ii), the "Noncompetition Period"), you
shall not undertake any employment or activity (including, but not limited to,
consulting services) with a Competitor (as defined below), either (x) if you are
a corporate employee of the Company, in all geographic areas in which the
Company or any of its affiliates operate or (y) if you are employed at the
divisional level, in the geographic area in which you performed services for
such division (the "Market Area"), where the loyal and complete fulfillment of
the duties of the competitive employment or activity would call upon you to
reveal, to make judgments on or otherwise use any confidential business
information or trade secrets of the business of the Company or any of its
affiliates to which you had access during your employment with the Company. For
purposes of this Section, "Competitor" shall refer to any health maintenance
organization or insurance company that provides managed health care or related
services similar to those provided by the Company or any of its affiliates.

    (b) In addition, you agree that, during the applicable Noncompetition Period
following termination of employment with the Company, you shall not, directly or
indirectly, solicit, interfere with, hire, offer to hire or induce any person,
who is or was an employee of the Company or any of its affiliates at the time of
such solicitation, interference, hiring, offering to hire or inducement, to
discontinue his/her relationship with the Company or any of its affiliates or to
accept employment by, or enter into a business relationship with, you or any
other entity or person.

    (c) It is hereby further agreed that if any court of competent jurisdiction
shall determine that the restrictions imposed in this Section are unreasonable
(including, but not limited to, the definition of Market Area or Competitor or
the time period during which this provision is applicable), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

    (d) You also acknowledge that the services to be rendered by you to the
Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company or any of its affiliates, the loss of which may
not be reasonably or adequately compensated for by damages in an action at law,
and that a material breach or threatened breach by you of any of the provisions
contained in this Section will cause the Company or any of its affiliates
irreparable injury. You therefore agree that the Company may be entitled, in
addition to the remedies set forth above in this Section and any other right or
remedy, to a temporary, preliminary and

7

--------------------------------------------------------------------------------

permanent injunction, without the necessity of proving the inadequacy of
monetary damages or the posting of any bond or security, enjoining or
restraining you from any such violation or threatened violations.

    15.  Adjustments to Outstanding Options.  You hereby consent, in accordance
with Section 14 of the Health Net, Inc. Second Amended and Restated 1991 Stock
Option Plan, Section 6.2 of the Health Net, Inc. 1997 Stock Option Plan and
Section 6.2 of the Health Net, Inc. 1998 Stock Option Plan (collectively, the
"Plans"), that the Plans, as amended as of December 18, 2000, including
amendments to the Acceleration Provisions of the Plans, shall govern and apply
to all of your outstanding options under the Plans, regardless of the date such
options were granted. To the extent the option agreements for your outstanding
options under the Plans state anything to the contrary, you agree that such
option agreement(s) are hereby amended to be consistent with the foregoing
sentence.

    16.  Successors; Binding Agreement.  

    (a) This Agreement shall not be terminated by any merger or consolidation of
the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

    (b) The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in paragraph (a) of this Section, it will cause
any successor or transferee unconditionally to assume, by written instrument
delivered to you (or his beneficiary or estate), all of the obligations of the
Company hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such merger, consolidation or transfer of assets shall be a
breach of this Agreement and shall entitle you to compensation and other
benefits from the Company in the same amount and on the same terms as you would
be entitled hereunder if your employment were terminated without Cause. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the date of
termination.

    (c) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you shall die while any amounts would be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by you to receive such
amounts or, if no person is so appointed, to your estate.

    17.  Severability.  If any term of this Agreement is held to be invalid,
void or unenforceable, the remainder of this Agreement shall remain in full
force and effect and shall in no way be affected and the parties shall use their
best efforts to find an alternative way to achieve the same result.

    18.  Integrated Agreement.  This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
It constitutes the full, complete and exclusive agreement between you and the
Company with respect to the subject matters herein. This agreement cannot be
changed unless in writing, signed by you and the President of the Company.

    19.  Waiver.  No waiver of any default hereunder shall operate as a waiver
of any subsequent default. Failure by either party to enforce any of the terms
or conditions of this Agreement, for any length of time or from time to time
shall not be deemed to waive or decrease the rights of such party to insist
thereafter upon strict performance by the other party.

    20.  Notices.  All notices and communications required or permitted
hereunder shall be in writing and shall be deemed given (a) if delivered
personally, (b) one (1) day after being sent by Federal Express or a similar
commercial overnight service or (c) three (3) days after being mailed by
registered

8

--------------------------------------------------------------------------------

or certified mail, return receipt requested, prepaid and addressed to the
following addresses, or at such other addresses as the parties may designate by
written notice in the manner aforesaid:

If to the Company:   Health Net, Inc.
Attn: Karin D. Mayhew
21650 Oxnard Street, 22nd Floor
Woodland Hills, California 91367
If to the Employee:
 
Timothy Moore
94 Glen Drive
New Canaan, CT 06840

    21.  Governing Law.  The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

    22.  Survival and Enforcement.  Sections 4 and 14 of this Agreement and any
rights and remedies arising out of this Agreement shall survive and continue in
full force and effect in accordance with the respective terms thereof,
notwithstanding any termination of this Agreement or your employment. The
parties agree that the Company would be damaged irreparably in the event any
provision of Sections 4 or 14 of this Agreement were not performed in accordance
with its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Therefore, the Company
or its successors or assigns shall be entitled in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).

    23.  Acknowledgement.  You acknowledge that you have had the opportunity to
discuss this matter with and obtain advice from your attorney, have had
sufficient time to and have carefully read and fully understood all of the
provisions of this Agreement, and you are knowingly and voluntarily entering
into this Agreement. You further acknowledge that you are obligated to become
familiar with and comply at all times with all Company policies.

    In order to confirm your agreement with and acceptance of these terms,
please sign one copy of this letter and return it to me. The other copy is for
your records. If there is any matter in this letter that you wish to discuss
further, please do not hesitate to contact to me.

Sincerely,

/s/ Karin D. Mayhew
Karin D. Mayhew
Senior Vice President, Organization Effectiveness

cc: Cora Tellez

I agree to the terms of employment set forth in this letter.

/s/ Timothy J. Moore
Employee

Date: 4/2/01

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10

